Case 1:20-mj-12906-UA Document 1 Filed 12/02/20 Page 1 of 12

Approved: LE ee
Ryan Finkel- / Alexander Li / Andrew Rohrbach

neeistant United States Attorneys

Before: HONORABLE KATHARINE H. PARKER
United States Magistrate Judge
Southern District of New York

ee eee Le x
COMPLAINT
UNITED STATES OF AMERICA
: Violations of 18 U.S3.¢,
-~ Ve. : §§ 924(c){1) (A) {i}, and 2;
: 21 U,S.C. §§ 846,
RYAN FRANCIS, : 841 {b) (1) (A), (eb) (1) (D)
Defendant. : COUNTY OF OFFENSE:
; NEW YORK
eee ee a x

SOUTHERN DISTRICT OF NEW YORK, ss.:

MICHAEL HILL, being duly sworn, deposes and says that he
is a Special Agent with Homeland Security Investigations (“HSI”)
and charges as follows:

COUNT ONE
(Narcotics Conspiracy}

i. From in or about November 2019 up to and including
in or about December 2020, in the Southern District of New York
and elsewhere, RYAN FRANCIS, the defendant, and others known and
unknown, intentionally and knowingiy did combine, conspire,
confederate, and agree together and with each other to violate the
narcotics laws of the United States.

2. It was a part and an object of the conspiracy that
RYAN FRANCIS, the defendant, and others known and unknown, would
and did distribute and possess with intent to distribute a
controlled substance, in violation of Title 21, United States

Code, Section 841(a) (1).

 
Case 1:20-mj-12906-UA Document 1 Filed 12/02/20 Page 2 of 12

3. The controlled substances that RYAN FRANCIS, the
defendant, conspired to distribute and possess with intent to
distribute were (i) 280 grams and more of mixtures and substances
containing a detectable amount of cocaine base, in violation of
Title 21, United States Code, Section 841(b) (1) (A); and (ii) a
quantity of marihuana; in violation of Title 21, United States
Code, Section 841 (b) (1) (D).

(Title 21, United States Code, Section 846.)

COUNT TWO
(Firearms Use, Carrying, and Possession}

4, From in or about November 2019 up to and including
in or about December 2020, in the Southern District of New York,
and elsewhere RYAN FRANCIS, the defendant, during and in relation
to a drug trafficking crime for which he may be prosecuted in a
court of the United States, namely, the drug trafficking
conspiracy charged in Count One of this Complaint, knowingly did
use and carry a firearm, and, in furtherance of such crime, did
possess a firearm, and did aid and abet the use, carrying, and
possession of a firearm.

(Title 18, United States Code, Sections 974(c){1) (A) (i) and 2.)

The bases for my knowledge and for the foregoing charges
are, in part, as follows:

5. IT am a Special Agent with HSI and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with other law
enforcement officers, witnesses, and other individuals, as weil as
my review of documents, photographs, videos, and recordings. Because
this affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include ali the facts that
LT have learned during the course of my investigation. Where the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

OVERVIEW OF THE DTO

6, HSI and the NYPD (collectively, the “Investigating
Agencies”) are investigating a drug trafficking organization
(“DTO”} operating in Upper Manhattan, New York. Specifically, HSI
and the NYPD are aware of a particular area in the vicinity of West

 
Case 1:20-mj-12906-UA Document 1 Filed 12/02/20 Page 3 of 12

123rd Street and 7th Avenue in Upper Manhattan (“Location-1"), where
a large number of individuals who sell narcotics, including cocaine
base (crack cocaine), congregate. On or about November 24, 2020,
a Grand Jury in this District charged 14 members of the DTO in an
indictment with violating Title 21, United States Code, Sections
846, 841 (b)(1} (A) (the “Indictment”). One of the suspected members
of the DTO, who is charged in the Indictment is a particular
individual {(“cc-1"). RYAN FRANCIS, the defendant, is believed to
source narcotics to CC-1 and others in Manhattan, New York for
further distribution. Indeed, based on surveillance and wire
intercepts, the Investigating Agencies believe that cCc-1
distributes narcotics to dozens of individuals in Upper Manhattan
— and many of those individuals then distribute to drug users.

7. During the course of the investigation, law
enforcement has made numerous controlled purchases of narcotics from
cc-1. A confidential source (“CS-1"}) typically arranged these

controlled purchases by making monitored calls to cC-l at a
particular telephone number (the “CC-1 Telephone”).

RYAN FRANCIS INTERCEPTED CALLS WITH CC-l,
AND IDENTIFICATION OF RYAN FRANCIS

8. On or about September 9, 2020, and on or about
October 9, 2020, the Honorable Nicholas G. Garaufis and the
Honorable Eric R. Komitee, United States District Judges for the
Eastern District of New York, respectively, issued orders
authorizing the interception of wire and electronic communications
occurring to and from the CC-1 Telephone. Pursuant to these orders,
HSI intercepted the following telephone calls, among others, between
the CC-1 Telephone and RYAN FRANCIS, the defendant, using a
particular phone number (“the FRANCIS Telephone”).

a. On or about September 13, 2020, at approximately 6:13
p.m., CC-1, using the CC-1 Telephone, received a call from FRANCIS,
using the FRANCIS Telephone. Based on my review of a draft

transcript, I know that the following conversation occurred, in
substance and in part:

 

i cS-1 has been providing information and otherwise
assisting the NYPD in narcotics investigations since approximately
August 2018. CS-1 has numerous prior criminal convictions,
principally for narcotics crimes and once for destruction of
evidence, and is a paid informant. The information provided by
CS-1 has been reliable and corroborated by other evidence in this
case, including recordings of telephone calls and law enforcement
observations of CS-1 conducting narcotics purchases.

 
Case 1:20-mj-12906-UA Document 1 Filed 12/02/20 Page 4 of 12

cc-1:

FRANCIS:

cc-l1:

FRANCIS:

cc-1:

FRANCIS:

cc-l1:

FRANCIS:

cc

I
rR

FRANCIS:

cc-1:

FRANCTS:

Yo!
What’s up with it?
Tt don’t knew. How is the other thing?

I rather {U/I] tomorrow, wait and see how
that is.

Alright, ‘cause, uh, I’m almost dead.
Afight, I could get you..
[VOICES OVERLAP ]

Between me and this n[----] [U/T] I’m
almost dead.

I could get, I mean, I could get the same
level and not because the other one ain’t
gonna be as good anyway. Those ones ain’t
gonna be no where as good anyways.
Actually, I'ma hit you right back, I’ma
see [STAMMERS] what's on that level you
got. [U/I].

[VOICES OVERLAP]

That was, that was, that was Barry White,
T said, that was Barry White that was
there. You like Barry White.

[VOICES OVERLAP]

You got Barry White. But, yeah, the other
ones were a lower level. You want that
[U/I] if you want to be low. I’mma hit you
right back.

[VOICES OVERLAP]

Nah, I don't want no lower, no lower
Level.

Yeah, I'mma get that. I’ma get the Barry.
I'ma, I’ma hit him right now, see ‘cause I

was [U/Ij.

 
Case 1:20-mj-12906-UA Document 1 Filed 12/02/20 Page 5 of 12

[VOICES OVERLAP]

cc-1: Okay.
FRANCIS: [U/I]). Alright [U/TI].
b, Based on my training and experience, and from my

involvement in this investigation, including my review of prior and
subsequent intercepts, I believe that FRANCIS told CC-1 that FRANCIS
would be receiving a delivery of narcotics the next day (“tomorrow,
wait and see how that is”). CC-1 answered that he was almost out
of narcotics (“i'm almost dead”}. FRANCIS assured CC-1 that he
would get narcotics that were of the same quality (“level”) as a
prior order, but added that FRANCIS needed to check the quality
(“I'ma see . . . what’s on that level you got”). CC-1 asked for
“Barry White,” which is a term that I know, through my training and
experience, to be a term commonly used to refer to cocaine. FRANCIS
offered low quality cocaine (“a lower level”), but CC-1 declined,
stating that he did not want low quality narcotics (“I don’t want
no lower, no lower level”). FRANCIS reassured CC-1 that he would
get high quality narcotics (“Yeah, I’mma get that”)

Cc. On or about September 21, 2020, at approximately 8:24
p.m., CC-1, using the CC-1 Telephone, received a cali from FRANCIS,
using the FRANCIS Telephone. Based on my review of a draft
transcript, I know that the following conversation occurred, in

substance and in part:

cc-1: Hello.

FRANCIS: What up [CC-1 alias]?

Ccc-1: Where you at?

FRANCIS: Ifm on the block.

cc-1: What car you in- what car you in now?

FRANCIS: I’m on the side, I’m on [U/T] other
side.

cc-1: Who-where you at? Around Chinese?

FRANCIS: Yeah, yeah.

cc-1: Alright.

FRANCIS: Bring those~ bring those [U/T]

 

 
Case 1:20-mj-12906-UA Document 1 Filed 12/02/20 Page 6 of 12

cc-i: Huh?
FRANCIS: Bring me-bring me-bring me some weed
of [U/T]

[VOICES OVERLAP]

cc-1: What you talking about? I ain’t got
no more.
FRANCIS: Oh, no?
ce-1: Yeah, I’ll talk to you when I see
you.
FRANCIS: Okay, okay, okay, okay, okay.
ad. Based on my training and experience, and from my

involvement in this investigation, including my review of prior and
subsequent intercepts and physical surveillance (described below),
IT believe that CC-1 asked if FRANCIS was by a Chinese restaurant
(“Around Chinese?”). FRANCIS confirmed that he was (“Yeah, yeah”),
and asked CC-1 to bring him marijuana (“bring me some weed"), CC-
1 declined (“I ain’t got no more”) and advised FRANCIS they would
discuss when they met in person (“I'll talk to you when I see you”).

e. Based on my discussions with other law enforcement
agents and my review of reports and records, I know that on or about
September 21, 2020, at approximately 8:34 p.m. (i.e., approximately
two minutes later), a law enforcement officer (“Officer-1”) observed
CcC-1 talking to FRANCIS next to a vehicle (the “FRANCIS Vehicle”)
that was double~parked in front of a Chinese restaurant located in
the vicinity of 123rd Street and 7th Avenue, in Manhattan. Officer-
1 searched law enforcement databases and learned that the FRANCIS
Vehicle is registered to a woman and the address of a particular
apartment in Hackensack, New Jersey (the “FRANCIS Apartment”), which
I believe, as further explained below, is where FRANCIS resides,

fr, Officer-l1, who observed FRANCIS by the Chinese
restaurant, confirmed his identity by reviewing a prior arrest
photograph in an NYPD database.

g. At approximately 9:33 p.m., location information for
the FRANCIS Telephone, obtained pursuant to a judiciaily-authorized
warrant, indicated that the phone was using a cellular phone tower
in the vicinity of Location-1, in Manhattan, further confirming that
the individual observed by Officer-1 was FRANCIS.

 
Case 1:20-mj-12906-UA Document 1 Filed 12/02/20 Page 7 of 12

RYAN FRANCIS USES THE FRANCIS VEHICLE IN FURTHERANCE OF DRUG
TRAFFICKING

9, On or about September 24, 2020 and November 9,
2020, the Honorable Edward S. Kiel, United States Magistrate Judge
for the District of New Jersey, signed a warrant authorizing law
enforcement officers to place a tracking device on the FRANCIS
Vehicle (the “Car Tracker”}.

a. Information received from the Car Tracker shows
that RYAN FRANCIS, the defendant, frequentiy travels from the
vicinity of the FRANCIS Apartment to areas in Manhattan known for
narcotics trafficking. Based on my review of information from the
Car Tracker, and as further described below, since on or about
September 24, 2020, the FRANCIS Vehicle has traveled from the
FRANCIS Apartment to areas in Manhattan, which based on my
training and experience and my involvement in this investigation
are known to be areas of narcotics activity. In particular, the
Francis Vehicle has traveled from the vicinity of the FRANCIS
Apartment to Locaiton-1 an average of approximately at least twice
per week (except, November 7 - 11). As described nerein I believe
Francis’s trips from the FRANCIS Apartment to Location-1 are for
the purposes of furthering narcotics distribution by the DTo.

b. Indeed, physical surveillance of the FRANCIS
Vehicle also evidences that FRANCIS supplies numerous individuals
with narcotics in Manhattan. For example, on or about October 13,
2020, law enforcement officers observed FRANCIS travel from the
parking garage underneath the building in which the FRANCIS
Apartment is located to Manhattan. Specifically FRANCIS was
observed traveling to:

i. First, a particular location in Upper
Manhattan where FRANCIS parked the FRANCIS Vehicle, and carried a
case into a club. FRANCIS then returned to the FRANCIS Vehicle

empty handed.

ii. Second, FRANCIS drove the FRANCIS Vehicle to
the vicinity of Location-l.

iii. Third, FRANCIS traveled to a location in
Manhattan approximately 20 blocks north of Location-1 where he was
observed meeting an individual (“Individual-1”) and providing
Individual-1 a bag from the trunk of the FRANCIS Vehicle.
Individual-1 then handed FRANCIS a smaller bag.

 
 

Case 1:20-mj-12906-UA Document 1 Filed 12/02/20 Page 8 of 12

iv. Fourth, FRANCIS traveled to a particular juice
bar in Manhattan where he was observed entering the juice bar with
a bag that he removed from the FRANCIS Vehicle. When FRANCIS
exited the juice bar he was empty handed.

Vv. Fifth, FRANCIS traveled to another location in

Manhattan and provided an unknown individual a paper bag.
FRANCIS then drove back to the vicinity of the FRANCIS Apartment.

Cc. Based on my review of information from the Car
Tracker, I have learned that during the past several weeks FRANCIS
continued to travel from the FRANCIS Apartment to Location-1l in
the FRANCIS Vehicle. I believe these trips, like the trips
described above, are for the distribution of narcotics and
narcotics proceeds and to further the activities of the DTO. Such
trips include, for example: (i) on or about November 2, 2020,
November 4, 2020, November 5, 2020 and November 6, 2020, the Car
Tracker information indicates that the FRANCIS Vehicle traveled
from the vicinity of the FRANCIS Apartment to Location-1, among
other places; (ii) on or about November 13, 2020 and November 15,
2020, the Car Tracker information indicates that the FRANCIS
Vehicle traveled from the vicinity of the FRANCIS Apartment to
Location-1, among other places; (iii) on or about November 16,
2020, the Car Tracker information indicates that the FRANCIS
Vehicle traveled from the vicinity of the FRANCIS Apartment to
Upper Manhattan, approximately 20 blocks north of Location-l,
among other places; and (iv) on or about November 1’, 2020, the
Car Tracker information indicates that the FRANCIS Vehicle
traveled from the vicinity of the FRANCIS Apartment to Location-t,

among other places.

THE OCTOBER 16, 2020 STOP OF THE FRANCIS VEHICLE

10. On or about October 15, 2020, at approximately 9:06
PM, CC-1, using the CC-1 Telephone, called RYAN FRANCIS, the
defendant, using the FRANCIS Telephone. Based on my review of a
draft synopsis of that call, I have learned that during the call,
CcC-1 asked FRANCIS, in substance and in part, how much more he owes
FRANCIS for the order of sweaters, “the 2 cases of sweaters.”
FRANCIS replied “54.” CC-1 replied “alright” and then stated he will
see him “tomorrow” — i.e., October 16, 2020. FRANCIS further
stated that another individual has them for “2-4” and that FRANCIS
has “3-4." CC-l inquired how they look. Thereafter, FRANCIS asked
if CC-1 wanted FRANCIS to bring “it” to him, CC-1 replied he is
not around right now.

 
Case 1:20-mj-12906-UA Document 1 Filed 12/02/20 Page 9 of 12

a. Based on my training and experience, and involvement
in this investigation, including my review of other intercepts, I
believe the reference to “sweaters” refers to narcotics. TJ believe
this because CC-1 and FRANCIS appear to use code to refer to
narcotics. For example, as described supra, CC-1 requested “2”
“Barry White.”2 Thus, I believe that the conversation described
above appears to be FRANCIS inquiring whether CC-1 wants a re-supply
of narcotics and the two discussing potential amounts.

11. On or about October 16, 2020, the next day, at
approximately 4:00 p.m., CC-1, using the CC-1 Telephone, called RYAN
FRANCIS, the defendant, using the FRANCIS Telephone. Based on my
conversations with individuals monitoring the intercepts of
communications over the CC-1 Telephone, and my review of the
recording, I have learned that during this call, CC-1 asked FRANCIS
if he is around, and the two agreed to meet at approximately 7:30
p.m. During the call, CC-1 said, in substance and in part, “I got
to bring the money for it but I gotta see what it is, and if it not
good IT am going to send it back.” FRANCIS replied, in sum and
substance, that it looked so good he did not want to take it out of
the package. Based on my training and experience this appears to
be a conversation arranging a narcotics transaction.

12. After the previously described phone call, on or
about October 16, 2020, law enforcement officers observed RYAN
FRANCIS, the defendant, leave the apartment building in which the
FRANCIS Apartment is located and enter the FRANCIS Vehicle.
Thereafter, at approximately 10:10 p.m., law enforcement officers
conducted a ruse stop of the FRANCIS Vehicle in the vicinity of
142nd Street and 8th Avenue in Manhattan, New York. FRANCIS gave
consent to search the vehicle except for the trunk. The agents
brought a narcotics-detection canine to the vehicle, which reacted
to the driver’s seat and the trunk in a manner consistent with a
positive indication or alert for narcotics odors. The agents
opened the trunk and found a vacuum-sealed package, that upon later
inspection, contained what appears, based upon the agents’ training
and experience, to be approximately one pound of marijuana. The
agents brought the vehicle to a nearby police precinct and engaged

 

2 In addition, it would be unusual for two individuals to discuss
“sweaters” in the manner described in this paragraph, and as
discussed below, a subsequent conversation provides additional
evidence that the “sweaters” are actually narcotics because in
that conversation CC-1 asks if they are “good” which, based on my
training and experience, is a question narcotics traffickers ask
to assess the strength of narcotics they may purchase.

9

 
Case 1:20-mj-12906-UA Document1 Filed 12/02/20 Page 10 of 12

a more thorough search of the vehicle, but did not discover any
additional narcotics. FRANCIS was released without charges,

13. On or about October 17, 2020, at approximately 1:13
a.m. (i.e., shortly after the car stop), CC-1, using the ¢c-l
Telephone, received a call from RYAN FRANCIS, the defendant, using
the FRANCIS Telephone. The following conversation occurred, in
substance and in part, and I have reviewed a draft transcript of

the conversation:

cc-1: Yo?
FRANCIS: Yo, you believe that... [STAMMERS] you
believe that those n[----- ] just toke me in

for that shit, bro? [MUMBLES] [U/I] and all
that shit. Ah, it’s over for me. What up?
[U/T]...

[VOICES OVERLAP]

cc-1: What happened?
[VOICES OVERLAP ]
FRANCIS: ...homie, I just got off. N[----- } just did

locked me up. I’m just getting off; coming
down Eighth (8th). I was up on fucking

Eighth (8th) and Fifty (50}... and Fifty
(50)... and Forty-Eighth (48th) Street shit.
CC-1: Forty-eighth (48th} Street?
FRANCTS: The precinct, n[---~].
cc-1L: You just got cut the precinct?
FRANCIS: I just got here. N[~~-~--] caught me with my

[U/I] coming down. Yeah, luckily I ain’t
come off [U/I].

CcC~1: Wha-what?

FRANCIS ; What?

cc-i: Where you at right now?
FRANCIS: Tt can’t hear you.

19

 

 
Case 1:20-mj-12906-UA Document1 Filed 12/02/20 Page 11 of 12

cc-1: I said, “Where you at right now?”

FRANCIS: I’m on... I-I’m just about to... I’m on One
Forty-Seventh (147th) [PH] and Eighth (8th).

cc-1: Come to the school [PH], right quick, man.

FRANCIS: Alright, right quick, Real quick, aright,
a’ right.

a. Based on my training and experience, and my

involvement in this investigation, including their review of prior
and subsequent intercepts, I believe that FRANCIS told CC-1 that
FRANCIS had been arrested (“just did locked me up”). FRANCIS said
he had been caught with something {“caught me with my [U/T] coming
down”), but it was fortunate that FRANCIS did not have or do
something (“luckily T ain’t come off [u/1I}")}. CC-1 asked where
FRANCIS was (“Where you at right now?”) and told him to meet cc-1

by the “school.”

b. Based on my training and experience, as well as my
involvement in this investigation, and the October 17, 2020 phone
call described in the paragraph immediately above, it appears to me
that FRANCIS was relieved he did not have other narcotics in his
possession-~ (“luckily I ain’t come off [U/I]%). Because I believe
that FRANCIS supplies cocaine or crack-cocaine to CC-1, I believe
that FRANCIS was relieved he did not possess cocaine or crack-
cocaine when he was stopped by law enforcement officers on or about

October 16, 2020.

SEARCH OF THE FRANCIS APARTMENT

14. On or about December 2, 2020, pursuant to a search
warrant signed by Hon. Cathy L. Waldor, United States Magistrate
Judge for the District of New Jersey, law enforcement officers
conducted a search of the FRANCIS Apartment. Inside the FRANCIS
Apartment law enforcement officers located, among other things,
(i) a Colt .45 firearm with two fully loaded magazines (pictured
below); (ii) approximately $35,000 in United States currency
(pictured below); (iii) a small quantity of marijuana, which appears
consistent with personal use. RYAN FRANCIS, the defendant, was also
present in the FRANCIS Apartment and at that time was placed under

arrest.

11

 
Case 1:20-mj-12906-UA Document1 Filed 12/02/20 Page 12 of 12

 

a. Based on my training and experience, and involvement
in this investigation, I believe that the $35,000 in bulk cash found
in the FRANCIS Apartment appears to be narcotics proceeds related
to FRANCIS’s involvement in the DTO and that the firearm is used by
FRANCIS to protect the narcotics proceeds in the FRANCIS Apartment
as well as himself given his involvement in the DTo.

WHEREFORE, deponent respectfully requests that RYAN
FRANCIS, the defendant, be imprisoned or bailed, as the case may
MICHAEL HILL

be.
Hill
Special Agent

Homeland Security Investigation

 

‘sf

Sworn to me through the transmission

of this Affidavit by reliable electronic
means, pursuant to Federal Rules of
Criminal Procedure 41(d)(3) and 4.1, this
2nd day of December, 2020

H | Zt

THE HONORABLE KATHARINE H. PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

  

12

 
